Case 1:19-cr-00373-PGG Document 65

LAW OFFICES

SCOTT A. SREBNICK, P.A.

Filed 10/03/19 Page 1of1

 

SCOTT A. SREBNICK*
* ALSO ADMITTED IN NEW YORK

October 3, 2019

VIA ECF

Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square

New York, NY 10007

201 S. Biscayne Boulevard
Suite 1210
Miami, Florida 33131

 

Tel: 305-285-9019
Fax: 305-377-9937
E-mail: scott@srebnicklaw.com
www.srebnicklaw.com

Re: United States v. Michael Avenatti, No. 19-cr-373 (PGG)
Agreement to Exclusion of Time under Speedy Trial Act

Dear Judge Gardephe:

We represent defendant Michael Avenatti in the above-referenced case. Pending before
the Court is Mr. Avenatti’s request for a two-month adjournment of the November 12, 2019,

trial date. (Dkt. #42).

We write to notify the Court that Mr. Avenatti agrees that the ends of justice served by
an adjournment of the trial date until January 21, 2020, would outweigh the best interest of the
public and Mr. Avenatti in a speedy trial. See 18 U.S.C. §3161(h)(7). Mr. Avenatti further
agrees that the entire period of additional delay through January 21, 2020, should be excluded
in computing the time within which the trial must commence under the Speedy Trial Act.

Government counsel have advised that the government consents to this exclusion of

Nest A(__-

time.
Respectfully,
Scott A. Srebnick
Jose M. Quinon
ce: Counsel of Record

(Via ECF)
